PER CURIAM
In this domestic relations case, father appeals the award of custody of their minor child to mother, the imposition of supervised visitation and the calculation of child support. We write only to discuss the issue of child support. Mother concedes the trial court erred in its award because it failed to consider father’s support obligation for his two non-joint children. The error was not called to the attention of the trial court and we decline to correct it.
Affirmed. Costs to mother.